Simmons, C. J.
Where the charge is of larceny from the house by stealing gold bullion from the test-house of a mining company, the corpus delicti is not made out by proving that the accused was found in possession of gold bullion identified as having come from the mine of the company, that such gold had not been sold to him, and that he had admitted it was not his but had been taken from the company’s premises, there being no evidence that the company had lost any gold bullion, or that any such bullion had ever been kept in its test-house. Judgment reversed.

All the Justices concurring.

Indictment for larceny from the house. Before Judge Janes. Haralson superior court. July term, 1899.
Price Edwards, for plaintiff in error.
W. T. Roberts, solicitor-general, contra.